Citation Nr: 0120703	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  96-46 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for Buerger's Disease.


REPRESENTATION

Appellant represented by:	John J. Borsos, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
June 1971.

The Board of Veteran's Appeals (Board) notes that this case 
has a complicated procedural background which is described 
more fully in the text of the two previous Board remands.  In 
essence, however, the Board concluded in the June 1998 remand 
that the veteran had not received consistent messages from 
the RO as to the proper posture of his case; there were 
various decisions dealing with the issue on the basis of 
whether new and material evidence had been submitted to 
reopen a prior final decision.  For that reason, the Board 
member determined that it was appropriate to address the 
veteran's claim on a de novo basis.  After the RO raised a 
question about the characterization of the veteran's claim 
and the attendant responsibilities articulated in the June 
1998 Board remand, the claims folder was forwarded to a 
Deputy Vice Chairman of the Board.  In subsequent 
correspondence between a Deputy Vice Chairman of the Board 
and the Veterans Service Manager of the RO, it was indicated 
that the Board member who had remanded the case in June 1998 
felt that there had never been a full consideration of the 
issue of entitlement to service connection for Buerger's 
Disease on the merits.  Various communications between the RO 
and the veteran and his representative appeared to further 
confuse the issue of whether that issue had ever been 
reviewed on a de novo basis.  As such, and in an effort to 
protect the due process rights of the veteran, the case was 
remanded in June 1998, with instructions that the RO 
determine whether the veteran had presented a well grounded 
claim of entitlement to service connection for Buerger's 
Disease.

Subsequently, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5103A (West Supp. 2001).  Among other things, this law 
defines VA's duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim, and eliminates from 
38 U.S.C.A. § 5107(a) the necessity of submitting a well-
grounded claim to trigger VA's duty to assist (thus 
superceding the decision in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam 

order), which had held that VA cannot assist in the 
development of a claim that is not well grounded).  These 
changes are applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  On this basis, there is 
no longer a need that the veteran present a well grounded 
claim; his claim is addressed on the merits.

The case was again before the Board in March 2001, at which 
time it was remanded.  At that time, the Board noted that the 
clinical findings and medical opinion of record did not 
sufficiently address the issue of whether the onset of the 
veteran's Buerger's Disease was during service or if the 
veteran had manifestations of the disease within the one year 
presumptive period following his discharge from service in 
June 1971.  As such, the VA examiner who examined the veteran 
in August 2000 was asked to provide additional medical 
opinion regarding the onset of the veteran's Buerger's 
Disease.


REMAND

In a medical opinion provided later in March 2001 following 
the March 2001 Board remand, the VA examiner indicated that 
the veteran's entire clinical picture, while compatible with 
Buerger's Disease, could not be documented to have begun 
during service or within one year of his discharge from 
service.  While the Board acknowledges the VA examiner 
provided a response to the question posed in the March 2001 
Board remand regarding the onset of the veteran's Buerger's 
Disease, appellate review of the claims folder, including 
contentions from the veteran's attorney, has raised an 
additional question which must be addressed before a final 
decision can be made in the pending appeal.  Specifically, 
the veteran had previously submitted a number of medical 
treatises and internet search results dealing with Buerger's 
Disease.  Review of these submissions reveals statements 
regarding a period of time in which the disease is present 
and not yet diagnosed, an "incubation" period of sorts.  Of 
particular note is one article which indicates that 

the tempo of progression may be anywhere from 2-3 years up to 
5-7 years from onset to tissue loss.  Another section of the 
materials comments that the "inflammatory process is 
intermittent, with quiescent periods lasting weeks, months, 
or years."

Insofar as the opinion of the VA physician did not address 
the issue of an "incubation" period prior to the diagnosis 
of Buerger's Disease, the Board finds it necessary to remand 
the case again for further medical examination and opinion.  
See Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5103A (West Supp. 2001).

In addition, the claims folder also reflects that the veteran 
reported to VA that he is in receipt of disability benefits 
from the Social Security Administration.  The United States 
Court of Appeals for Veterans Claims (Court) has held that in 
such instances, and with regard to the issue before the Board 
on appeal, the award letter and the medical records 
underlying the award of Social Security Disability benefits 
must be obtained and reviewed by VA.  Massors v. Derwinski, 2 
Vet.App. 181 (1992); Murincsak v. Derwinski, 2 Vet.App. 363 
(1992).  These records should be associated with the claims 
folder before the veteran is seen for further VA examination 
so that the examiner will have an opportunity to review all 
of the records.

Prior to having the veteran undergo any VA examination, 
however, the RO should also obtain and associate with the 
record all outstanding pertinent medical records, to include 
any medical records from VA facilities.  In particular, the 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).




Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for Buerger's Disease since 
August 2000, the date of the last VA 
examination.  Based on his response, and 
with appropriate authorizations, the RO 
should obtain a complete copy of all 
treatment records referable to Buerger's 
Disease from the identified health care 
provider(s).  All records obtained should 
be associated with the claims folder.

2.  The RO should obtain a complete copy 
of the veteran's file with the Social 
Security Administration, including a copy 
the decision awarding disability benefits 
and a copy of all medical records 
associated with the veteran's application 
which supported the award of such 
disability benefits.

3.  Following receipt of the 
aforementioned evidence, the 
veteran should be afforded a 
further VA examination.  The 
examiner MUST completely review the 
claims folder prior to the 
examination, including a copy of 
this remand order.  The purpose of 
the examination is to determine the 
onset of the veteran's Buerger's 
Disease.  The examiner's attention 
should be directed, in particular, 
to an October 1979 medical 
statement from Charles H. White, 
M.D., which reported treatment of 
the veteran in November 1972, 1975 
and 1979.  It was noted in November 
1972 that the veteran had 

left lower leg pain with 
inflammation for three months.  The 
diagnosis was possible 
thrombophlebitis, later diagnosed 
as erythema nodosa.  The recorded 
clinical data in this medical 
report would place the onset of 
pertinent symptomatology in August 
1972, approximately two months 
after the one year presumptive 
period had expired.  Following 
review of the claims folder and 
examination of the veteran, the VA 
physician should respond to the 
following question:  Is it at least 
as likely as not that Buerger's 
Disease was manifested in service 
or within the first post-service 
year following discharge, to 
include whether the disease may 
have been in an "incubation" 
stage and not yet diagnosed?  The 
examiner should specifically 
address the issue of an 
"incubation" stage wherein the 
disease is present in the body and 
not yet diagnosed, as set forth in 
the medical treatises submitted by 
the veteran.

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of entitlement to 
service connection for Buerger's Disease 
on the merits, in light of all applicable 
evidence of record and all pertinent 
legal authority, to include recently 
amended/added statutory provisions 
pertaining to VA's duties to 
assist/notify a claimant.

5.  If the benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given 

the opportunity to respond within the 
applicable time frame before the case is 
returned to the Board for further 
review.

The purpose of this REMAND is to comply with a precedent 
decision of the Court and to comply with recently enacted 
legislation.  The veteran need take no action until otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


